DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending and will be examined on the merits.  

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 5, 8-13 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 11-13 of U.S. Patent No. US 11,208,449 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘449 patent is drawn towards a method of using a peptide consisting of an amino acid sequence of VGGNVTSSF whereas the instant application is directed to a composition comprising an amino acid sequence consisting of the amino acid sequence VGGNVTSSF.  A claimed product is obvious over a method requiring that product. 
Regarding claim 1, patented claims 1 and 11 are directed toward a method of using a peptide consisting of the amino acid sequence VGGNVTSSF.  Regarding claim 2, patented claims 2 & 12 comprise the limitation that the peptide consisting of the amino acid sequence VGGNVTSSF binds a MHC class I molecule.  Regarding claims 5 & 8-13, patented claims 3 and 13 are directed toward a method of using a peptide consisting of the amino acid sequence VGGNVTSSF wherein in the presence of adjuvants including all of the adjuvants listed in claims 8-13.  Regarding claim 20, claims 1 and 11 comprise a method wherein a peptide consisting of the amino acid sequence VGGNVTSSF is exposed to T cells.  T cells require the presence of water and a buffer.  



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 11,208,449 B2 in view of Mahr (Mahr, et al., US 2016/0280760 A1; Published September 29, 2016).  
The teachings of the ‘449 patent are discussed above.
The ‘449 patent does not teach that the peptide is an acetate or chloride salt produced by solid phase synthesis and comprising at least one D amino acid.  The ‘449 patent does not teach that the peptide salt produced by solid phase synthesis comprising at least one D amino acid is pegylated. 
Mahr teaches that chloride and acetate are pharmaceutically acceptable salts for peptides (Mahr, ¶ 0137).  Mahr teaches that, generally, peptides are synthesized by solid-phase peptide synthesis (Mahr, ¶ 0195).  Mahr teaches that that D amino acids are substituted into a peptide and that such substitutions result in increased antigenic properties (Mahr, ¶ 0170).  Mahr teaches that modifying peptides with PEG is associated with extension of circulatory half-life (Mahr, ¶ 0194).  
It would be prima facie obvious to one of ordinary skill in the art to produce a composition comprising a peptide salt of SEQ ID NO: 464 and further comprising a pharmaceutically acceptable carrier and an adjuvant as claimed in the ‘466 patent wherein: 1) said peptide is a chloride or acetate salt, 2) peptide synthesis takes place via solid-phase peptide synthesis and 3) said peptide comprises at least one D amino acid.  One of ordinary skill in the art would be motivated to produce a composition a peptide salt of SEQ ID NO: 464 and further comprising an pharmaceutically acceptable carrier and an adjuvant as discussed in the ‘466 patent in such a manner because: 1) chloride and acetate are pharmaceutically acceptable salts, allowing for the possibility of therapeutic use of the peptide salt, 2) solid-phase synthesis is a generally accepted method of production of peptides and 3) D amino acid substitution enhance antigenic properties of peptides.  One of ordinary skill in the art would have a reasonable expectation of success producing such composition in such a manner in such a manner because: 1) the ‘466 patent teaches a composition comprising a peptide salt of SEQ ID NO: 464 and further comprising an adjuvant and pharmaceutically acceptable carrier, 2) Mahr teaches that chloride and acetate are pharmaceutically acceptable salts, 3) Mahr teaches that solid-phase synthesis of peptides is the standard method of peptide production and 4) Mahr teaches that D amino acids enhance antigenic properties of peptides. This fully satisfies the limitations of claims 3-4, 6-7, 18 and 19.
	It would be prima facie obvious to one of ordinary skill in the art to pegylate the peptide salt discussed in the preceding paragraph.  One of ordinary skill in the art would be motivated to pegylate the peptide salt discussed in the preceding paragraph in order to extend the circulatory half-life of the peptide salt.  One of ordinary skill in the art would have a reasonable expectation of success pegylating the peptide salt discussed in the preceding paragraph because Mahr teaches that pegylation enhances the circulatory half-life of peptides.  This fully satisfies the limitations of claims 14-17.
	
Subject Matter Free of Prior Art
The peptide sequence SEQ ID NO: 464 is free of prior art. 
Two sequence search tools were used to search SEQ ID NO: 464: an ABSS automated search and a STN sequence search.  The prior art teaches numerous polypeptides comprising SEQ ID NO: 464.  However, there is no prior art teaching of a peptide consisting of SEQ ID NO:464.
The closest prior art is Lengyel (Lengyel, et al., WO 2017/195153 A1; Published 11/16/2017).  Lengyel teaches of various antigenic CT45 (CT = cancer-testis) peptides, each comprising a VGGNVTSSF motif, (Lengyel, ¶ 0119-0129) and that said CT45 peptides are used to elicit an immune response against ovarian cancer (Lengyel, Abstract).  However, all of the CT45 peptides of Lengyel comprise SEQ ID NO: 464 (see below for example; SEQ ID NO: 464 highlighted in blue):

    PNG
    media_image1.png
    115
    604
    media_image1.png
    Greyscale


The present invention is not obvious an obvious variant of the work of Lengyel because the CT45 antigens of Lengyel are peptides over 100 amino acids long and SEQ ID NO: 464 is only 9 amino acids in length.  Lengyel does not teach nor suggest that the VGGNVTSSF motif present in the CT45 peptide antigens is of any particular immunogenic or therapeutic importance.  Furthermore, when a strict exact match only sequence search was performed for SEQ ID NO: 464 in STN, only the instant application appeared as a hit.

Conclusion
The Specification is objected to. 
Claims 1-20 are rejected.
No claims are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L VAN DRUFF whose telephone number is (571)272-2085. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN L VAN DRUFF/Examiner, Art Unit 1643          

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643